DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2019 and 11/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 3 is objected to because of the following informalities:  in line 4, it appears to have a grammatical error.  The word “are” should be replaced with - - is - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al.
Chen et al. (US Patent No. 10,091,473 B1) discloses:
Regarding claim 1, a projector drive circuit (Figure 6, element 300; column 4, line 43), comprising: a first voltage converter (Figure 6, element 210) configured to convert a first voltage (Figure 6, element V1) into a second voltage (Figure 6, element V2); a light source driver (Figure 6, element 230) coupled to the first voltage converter (Figure 6, element 210) to convert the second voltage (Figure 6, element V2) into a third voltage (Figure 6, element V3); a second voltage converter (Figure 6, element 240) coupled to the first voltage converter (Figure 6, element 210) to convert the second voltage (Figure 6, element V2) into a fourth voltage (Figure 6, element V4); a control circuit (Figure 6, element 250) coupled to the second voltage converter (Figure 6, element 240) to receive the fourth voltage (Figure 6, element V4) and output a first control signal (Figure 6, 
Regarding claims 2 and 10, the first voltage converter (Figure 6, element 210) comprises a first terminal (i.e. input terminal of element 210 in Figure 6) configured to receive the first voltage (Figure 6, element V1) and a second terminal (i.e. output terminal of element 210 in Figure 6) configured to output the second voltage (Figure 6, element V2), wherein the first voltage (Figure 6, element V1) is an AC voltage (Figure 6, element (AC); column 3, lines 5-6) provided by a mains supply (column 3, lines 5-6), and the second voltage (Figure 6, element V2) is a DC voltage (Figure 6, element (DC); column 3, line 7); the light source driver (Figure 6, element 230) comprises a third terminal (i.e. input terminal of element 230 
Regarding claims 3 and 11, the first voltage converter (Figure 6, element 210) and the light source driver (Figure 6, element 230) are located on a primary side (i.e. primary side of the driver circuit including the light source driver [Figure 6, element 230] and the voltage converter [Figure 6, element 210] which emits the second voltage [Figure 6, element V2]; column 3, lines 40-42) of the drive circuit (Figure 6, element 300); the control circuit (Figure 6, element 250) is located on a secondary side (i.e. side of the drive circuit [element 300] including elements 250, 260, 320 and 330) of the drive circuit (Figure 6, element 300); and the second voltage converter (Figure 6, element 240) and the isolation circuit (i.e. photo coupler [Figure 6, element 310] may provide electrical isolation; column 3, lines 54-55) cross over (i.e. link/attach) the primary side (i.e. primary side of the driver circuit including the light source driver [Figure 6, element 230] and the voltage converter [Figure 6, element 210] which emits the second voltage [Figure 6, element V2]; column 3, lines 40-42) and the secondary side (i.e. side of the drive circuit [Figure 6, element 300] including elements 250, 260, 320 and 330).
Regarding claim 8, a projector (Figure 6, element 600) drive method (column 2, line 12), comprising: converting a first voltage (Figure 6, element V1) into a second voltage (Figure 6, element V2) and outputting 
Regarding claim 9, a projector (Figure 6, element 600), comprising: a light source (Figure 6, element 260), a drive circuit (Figure 6, element 300) coupled (i.e. the drive circuit [Figure 6, element 300] is connected/linked with the light source [Figure 6, element 260]) to the light source (Figure 6, element 260), wherein the drive circuit (Figure 6, element 300) comprises: a first voltage converter (Figure 6, element 210) configured to convert a first voltage (Figure 6, element V1) into a second voltage (Figure 6, element V2); light source driver (Figure 6, element 230) coupled to the first voltage converter (Figure 6, element 210) to convert the second voltage (Figure 6, element V2) into a third voltage (Figure 6, element V3); a second voltage converter (Figure 6, element 240) coupled to the first voltage converter (Figure 6, element 210) to convert the second voltage (Figure 6, element V2) into a fourth voltage (Figure 6, element V4); a control circuit (Figure 6, element 250) coupled to the second voltage converter (Figure 6, element 240) to receive the fourth voltage (Figure 6, element V4) and output a first control signal (Figure 6, element S1); and an isolation circuit (i.e. photo coupler [Figure 6, element 310] may provide electrical isolation; column 3, lines 54-55) coupled to the control circuit (Figure 6, element 250) and the light source driver (Figure 6, element 230) to receive the first control signal (Figure 6, element S1) and accordingly generate a second control signal (Figure 6, element S2) to the light source .

Allowable Subject Matter
Claims 4-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 12, Chen et al. (US Patent No. 10,091,473 B1) discloses a drive circuit (Figure 6, element 300) having an isolation circuit (i.e. photo coupler [Figure 6, element 310] may provide electrical isolation; column 3, lines 54-55).  Chen et al. and the prior art of record neither shows nor suggests a projector drive circuit comprising a plurality of isolation elements configured to generate a second red signal, a second green signal, a second blue signal, a second yellow signal, a second enable signal, a third selection signal and a 
Regarding claims 5-7 and 13-15, the claims are allowable based on their dependence from allowable claims 4 and 12 (respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al. (US Pub. No. 2020/0145605 A1) discloses a driver circuit including a first voltage conversion unit, a second voltage conversion unit, a third voltage 
Chou et al. (US Pub. No. 2012/0013268 A1) teaches a lighting device having at least one light emitting diode module, a power factor correction circuit, a non-regulated isolation DC to DC converter and at least one regulated non-isolation DC to DC converter.  The power factor correction circuit performs a power factor correction on an AC power source and outputs a corrected DC voltage.  The non-regulated isolation DC to DC converter generates an output voltage in a predetermined voltage range according to the corrected DC voltage, wherein the non-regulated isolation DC to DC converter is an open-loop controlled buck DC to DC converter.  The regulated non-isolation DC to DC converter generates a fixed current or a fixed voltage according to the output voltage output from the non-regulated isolation DC to DC converter, thereby driving the light emitting diode module. 
Tseng et al. (US Pub. No. 2011/0089859 A1) shows a current-type driver including a power conversion circuit, a feedback module, and a control module.  The power conversion circuit modulates and generates an output voltage according to a feedback signal so as to sequentially drive a plurality of light emitting devices.  The 
Ye et al. (US Pub. No. 2009/0021183 A1) discloses a light-source module for a display device and a display device having the same, in which the light-source module includes a plurality of light-emitting units, a current difference controller, and a converter.  The light-emitting units are connected in parallel between a driving power input terminal and a ground terminal to emit light by the diving power and to output respective feedback control signals.  The current difference controller is configured to output a plurality of power control signals according to the respective feedback control signals.  The converter is configured to change a current of the driving power provided to the light-emitting units according to the power control signals.  The amounts of currents flowing through the light emitting units each having a plurality of light emitting diodes are measured and the levels of voltages applied to the light-emitting units are changed according to the measurement results.  Accordingly, a current difference between the light emitting units can be reduced and the brightness uniformity of the light source can be improved.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/11/2021